DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: Paragraph 9 contains the misspelling “kaoline.”  This should be  ---  kaolin  ---  instead.  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 line 2 contains the misspelling “kaoline.”  This should be  ---  kaolin  ---  instead.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the rubber mixing standing for more than 24 hours" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 is further indefinite because line 19 recites “a milled compound is graduated in a granulator.”  It is unclear whether this refers to a generic milled compound or to the rubber compound milled in Step 4. If the latter, then the timing of the step is unclear because Step 4 yields a sheet.
Furthermore, the meaning of “graduated” in line 7 is unclear in the context of claim 7.  It appears this should be ---  granulated  --- instead.
Claim 7 recites each of steps (1) through (5) in the passive voice; and the “to be used” recitations lines 5 and 10  refer to a possible future use, rendering the timing of each step unclear.  The examiner suggests the following corrections (subject to appropriate changes supported by the original disclosure):
Lines 3–5: (1) Homogenization of the natural rubber: placing 60-65 parts of natural rubber and homogenizing for 15-20 minutes at a temperature of 150°C.-155°C., where the homogenized natural rubber is to be used 72 hours later;
Lines 6–10: (2) Mixing: placing the homogenized natural rubber, 8-12 parts of isoprene rubber, 8-12 parts of butadiene rubber, 6-8 parts of styrene butadiene rubber, 0.8-1.0 parts of modified graphene, 0.08-0.12 parts of poly(N-vinylacetamide), 0.8-1.0 parts of silicone oil, and 3.0-3.5 parts of inorganic nano-particles and mixing for 15-20 minutes at a temperature of 120°C.-150°C. to obtain a rubber mixture which is to be used 24 hours later;
Lines 11–16: (3) Internal mixing: after the rubber mixture stands , placing the rubber mixture adding 1.2-1.5 parts of activated zinc oxide, 0.8-1.0 parts of zinc stearate, 1.0-1.2 parts of stearic acid, 0.8-1.0 parts of cross-linking agents, 2.0-3.0 parts of flow promotors, and 1.5-1.8 parts of foaming agents and internally mixing with the rubber mixture, controlling the heating rate stopping internal mixing  pouring out a rubber compound
Lines 17–18: (4) Milling: milling the rubber compound 
Line 19: (5) Granulation: granulating a milled compound 

	Claim 8 is indefinite by reason of its dependency from claim 7.
	Appropriate correction is required.

Allowable Subject Matter
Claims 1 and 3–6 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art references are Hu (CN 105602015 A, machine translation); Lin et al. (CN 108997647 A, machine translation); and Lu (CN 109438821 A, machine translation).
	Hu teaches a light weight rubber sole material comprising 60-80 pts. wt. natural rubber, 10-20 pts. wt. styrene-butadiene rubber, 10-20 pts. wt. butadiene rubber, 4-8 pts. wt. epoxidized soybean oil, 5-10 pts. wt. low-density polyethylene, 10-20 pts. wt. ethylene-vinyl acetate copolymer, 2-5 pts. wt. zinc oxide, 1-3 pts. wt. glass fiber, 1-2 pts. wt. diatomite, 5-10 pts. wt. stearic acid, 1-5 pts. wt. nanosilica, 3-6 pts. wt. silica, 5-10 pts. wt. chlorinated paraffin, 1-2 pts. wt. antioxidant, 1-2 pts. wt. accelerator and 1-2 pts. wt. foaming agent.  Claim 1.  While one of ordinary skill in the art would reasonably understand that the resulting material is a foam, Hu differs from the present claim because it does not teach a content of modified graphene therein or that the material is a graphene-rubber foam particle.
	Lin teaches a shock-absorbing sheet for soles is characterized in that the shock-absorbing sheet is composed of the following components in parts by weight: 30-45 parts of EVA, 12-15 parts of EPDM, 5-8 parts of natural Rubber, 12-20 parts POE, 1.5-2.0 parts benzophenone, 3-5 parts layered functionalized graphene SF-GNRs, 0.5-0.8 parts dibenzoyl peroxide, 2-5 parts foaming agent AC, 1-2 parts of cross-linking agent DCP, 3-5 parts of fumed silica, 1-3 parts of zinc oxide, 1.5-2.0 parts of zinc stearate, 1-1.5 parts of liquid paraffin.  While sheet is foamed (see Paragraph 25), Lin does not teach that the foam is in the form of a graphene-rubber foam particle as claimed; and differs as to the relative content and kinds of rubber.
	Lu teaches a high thermal conductivity graphene modified EVA foam material, characterized in that, in parts by weight, it comprises the following components: 40-75 parts of ethylene-vinyl acetate copolymer, 0-30 parts of elastomer, and 0.5-30 parts of compatibilizer 10 parts, 0-30 parts of rubber, 15-40 parts of graphene, 0-5 parts of anti-wear agent, 0.4-1.2 parts of bridging agent, 0.6-2.0 parts of foaming agent, 0-2 parts of auxiliary cross-linking agent, hair 0.6-2.0 parts of a foam accelerator, 0-1.5 parts of a lubricant and 0-10 parts of a toner, and the compatibilizer is a glycidyl methacrylate graft copolymer type compatibilizer.  Claim 1.  Lu at Paragraph 30 teaches 10 parts of natural rubber as the elastomer and claim 7 step (2) teaches granulated foam particles comprising the foam material, but differs from the present claims because it does not teach a combination of natural rubber, isoprene rubber, butadiene rubber, and styrene butadiene rubber in the claimed amounts; and does not teach that the graphene is modified graphene.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763